 

Exhibit 10.9

 

EXECUTION VERSION

 



CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of
February 16, 2018 (the “Effective Date”), by and among Dandrit Biotech USA, Inc.
(the “Company”), its wholly owned subsidiary, Enochian Biopharma, Inc.
(“Enochian) and Carl Sandler, an individual (the “Consultant”).

 

WHEREAS, on the Effective Date, the parties desire to enter into this Agreement
pursuant to which the Consultant will provide the Consulting Services (as
defined herein).

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, and intending to be legally bound hereby, the
Company and the Consultant do hereby agree and covenant as follows:

 

1.            Consulting Services. The Consultant shall provide the Company and
Enochian with the services described on Schedule A attached hereto (the
“Consulting Services”).

 

2.            Payment; Reimbursements.

 

(a)          Consultant shall be compensated $10,000 monthly, in accordance with
the Company’s then current payroll practices.

 

(b)          All normal and customary business expenses incurred by the
Consultant under this Agreement shall be paid by the Consultant, and reimbursed
by the Company or paid by the Company upon the request of the Consultant;
provided, however, that the Consultant shall not receive reimbursements for
business expenses in excess of $50.00 without prior written approval of the
Company.

 

3.            Independent Contractor Relationship. All services rendered
hereunder by the Consultant shall as an independent contractor. Any persons
employed by the Consultant shall be deemed conclusively as employees of the
Consultant, and they shall at all times be under the Consultant’s direction and
control, and they shall be bound to the same terms as Consultant under this
Agreement and under that certain Non-Disclosure and Confidentiality Agreement
between the Company and Consultant of even date herewith (the “Non-Disclosure
and Confidentiality Agreement”).1 The Consultant shall have the full power,
authority, and discretion to select the means, manner, and method of performing
the services hereunder without detail, control or direction from the Company or
its officers or directors. Neither the Consultant nor any individuals employed
by the Consultant shall be considered employees of the Company or Enochian for
any purposes and they shall not be entitled to participate in any employee
benefit plans sponsored or maintained by the Company.

 

 



1 NTD: DanDrit to provide requested form of NDA.

 

1

 

 

4.            Term; Termination; Future Services.

 

(a)          The Consultant shall commence providing services on the Effective
Date and shall continue to do so for six (6) months, or earlier in the event
this Agreement is terminated in accordance with Section 4(b) below (the
“Termination Date”).

 

(b)          This Agreement is terminable at any time by either party upon one
(1) month prior written notice to the other party, effective as of the date set
forth in such notice; provided that Company may terminate Consultant immediately
for cause, which shall mean Consultant’s (i) indictment for, conviction of or
pleading of guilty or nolo contendere to, a felony or any crime involving moral
turpitude; (ii) breach of any obligations of confidentiality provided herein or
any unauthorized disclosure of any Company trade secrets or other confidential
information; (iii) performance of any material act of theft, embezzlement,
fraud, malfeasance, dishonesty or misappropriation of the Company’s property; or
(iv) material breach of this Agreement or any other material agreement with the
Company or a material violation of the Company’s code of conduct or other
written policy; provided further that, Sections 3, 7, 8, 9, 10, 11, 13 and 15
shall survive termination of this Agreement for any reason. For purposes of this
Agreement, email notification shall be deemed to be written notice.

 

(c)          For the avoidance of doubt, any services performed by the
Consultant for the Company or Enochian following the Termination Date shall not
be deemed as Consulting Services governed by this Agreement.

 

5.            Conflict of Interest. During the term of this Agreement, the
Consultant must promptly disclose in writing to the Company any actual or
potential conflict that the Consultant may have in performing the Consulting
Services hereunder; provided, however, that it is acknowledged and understood by
the parties that following the Effective Date the Consultant will continue to
hold an equity interest in, be a Manager of and perform certain services for
Weird Science LLC.

 

6.            Consultant Responsible for Taxes. The Consultant agrees to accept
exclusive liability for the payment of taxes due on any amounts paid under this
Agreement.

 

7.            Non-Disclosure and Confidentiality Agreement. The Consultant
agrees to continue to be bound by the Non-Disclosure and Confidentiality
Agreement.

 

8.            Ownership.

 

(a)          All information, technology, ideas, concepts, improvements,
discoveries and inventions, whether patentable or not, which are conceived,
made, developed, discovered, or acquired and/or reduced to practice by
Consultant, solely or in combination with others, or which are disclosed or made
known to Consultant, individually or in combination with others, during the Term
and which are related to the Company’s and/or Enochian’s business, technology,
intellectual property, products, processes, procedures and/ or services, and/or
that Consultant has been or may be directed to undertake, investigate or
experiment with by or for the Company and/or Enochian and/or that Consultant has
or may become associated with in work, investigation or experimentation by or
for the Company and/or Enochian in performing the services under this Agreement
or in contemplation hereof (including all such information relating to corporate
opportunities, research, development, marketing, processing, financial and sales
data, pricing and trading terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of clients or customers or their
requirements, the identity of key contacts within the client or customers’
organizations or within the organization of acquisition prospects, or marketing
and merchandising techniques, prospective names and marks) (collectively,
“Inventions”) are and shall be the sole and exclusive property of the Company
and/or Enochian as limited to HIV as set forth in Section 8(g). Moreover, all
drawings, memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, maps and all other writings or materials of
any type embodying any of such Inventions, information, ideas, concepts,
improvements, discoveries and inventions are and shall be the sole and exclusive
property of the Company and/or Enochian as limited to HIV as set forth in
Section 8(g). Consultant also agrees to assign (or cause to be assigned) and
hereby assigns fully to the Company and/or Enochian all Inventions and any
copyright, patent, trade secret, and mask work rights and/or other intellectual
property rights relating to all Inventions.

 

2

 

 

(b)          In particular, Consultant hereby specifically assigns and transfers
to the Company and/or Enochian all of Consultant’s worldwide right, title and
interest in and to all such Inventions, information, ideas, concepts,
improvements, discoveries and/or inventions, and any United States or foreign
applications for patents, inventor’s certificates or other industrial rights
that may be filed thereon, and applications for protection and/or registration
of Inventions, such names and/or marks. During the Term and thereafter,
Consultant shall assist the Company and/or Enochian and their nominees at all
times in the protection of such Inventions, information, ideas, concepts,
improvements, and/or discoveries or inventions, both in the United States and
all foreign countries, including the execution of all lawful oaths,
applications, specifications and all assignment documents and other instruments
requested by the Company and/or Enochian or their nominees in connection with
the preparation, prosecution, issuance or enforcement of any applications for
United States or foreign letters patent, and any other document application for
the protection and/or registration of such Inventions, names and/or marks,
including the disclosure to the Company and/or Enochian of all pertinent
information and data with respect to all Inventions that the Company and/or
Enochian may deem necessary in order to apply for and obtain such rights and in
order to assign and convey to the Company and/or Enochian, their successors,
assigns and nominees the sole and exclusive right, title and interest in and to
all Inventions, and any copyright, patent, trade secret, and/or mask work rights
or other intellectual property rights relating to all Inventions. Consultant
also agrees that Consultant’s obligation to execute or cause to be executed any
such instrument or papers shall continue after the termination of this
Agreement.

 

(c)          Moreover, if during the Term, Consultant creates any original work
of authorship fixed in any tangible medium of expression which is the subject
matter of copyright (such as reports, videotapes, written presentations,
computer programs, drawings, maps, architectural renditions, models, manuals,
brochures or the like) related to the Company’s and/or Enochian’s business,
technology, intellectual property, products, processes or services, as limited
to HIV as set forth in Section 8(g), whether such work is created solely by
Consultant or jointly with others, the Company and/or Enochian shall be deemed
the co-author of such work if the work is prepared by Consultant in the scope of
the Consulting Services hereunder; or, if the work is not prepared by Consultant
within the scope of the Consulting Services hereunder but is specially ordered
by the Company and/or Enochian as a contribution to a collective work, as a part
of any written or audiovisual work, as a translation, as a supplementary work,
as a compilation or as an instructional text, then the work shall be considered
to be work made for hire and the Company and/or Enochian shall be the co-author
of the work. Both during the Term and thereafter, Consultant shall assist the
Company and/or Enochian and their nominees, at any time, in the protection of
the Company’s and/or Enochian’s worldwide right, title and interest in and to
the work and all rights of copyright therein, including the execution of all
formal assignment documents requested by the Company and/or Enochian or their
nominees and the execution of all lawful oaths and applications for registration
of copyright in the United States and foreign countries; provided, however, that
Consultant shall be compensated by the Company and/or Enochian at a reasonable
hourly rate for assistance given after the end of the Term.

 

3

 

 

(d)          Return of Company Property. Upon the termination of this Agreement
for any reason (or at any time prior thereto at the Company’s and/or Enochian’s
request), Consultant shall return all property belonging to the Company and/or
Enochian or their Affiliates (including any the Company and/or Enochian and/or
Affiliate-provided laptops, computers, cell phones, wireless electronic mail
devices or other equipment, or materials, information, documents or property, in
any form, belonging to the Company and/or Enochian and/or an Affiliate).

 

(e)          Pre-Existing Materials. Subject to Section 8(a), Consultant agrees
that if, in the course of performing the Consulting Services, Consultant
incorporates into any Invention developed under this Agreement any pre-existing
invention, improvement, development, concept, discovery or other proprietary
information owned by Consultant or in which Consultant has an interest, (i)
Consultant will inform Company and/or Enochian, in writing while incorporating
such invention, improvement, development, concept, discovery or other
proprietary information into any Invention and (ii) the Company and/or Enochian
and Consultant shall enter into a nonexclusive, perpetual, irrevocable,
worldwide license to the Company and/or Enochian to make, have made, modify, use
and sell such item as part of or in connection with such Invention on terms,
including the payment to Consultant of appropriate royalties, which are mutually
agreeable by both parties. Consultant will not incorporate any invention,
improvement, development, concept, discovery or other proprietary information
owned by any third party into any Invention without Company’s and/or Enochian’s
prior written permission.

 

(f)           Attorney-in-Fact. Consultant agrees that, if the Company or
Enochian is unable because of Consultant’s unavailability, mental or physical
incapacity, or for any other reason, to secure Consultant’s signature for the
purpose of applying for or pursuing any application for any United States or
foreign patents or mask work or copyright registrations covering the Inventions
assigned to the Company or Enochian in Section 8(a), then Consultant hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Consultant’s agent and attorney-in-fact, to act for and on
Consultant’s behalf to execute and file any such applications and to do all
other lawfully permitted acts to further the prosecution and issuance of
patents, copyright and mask work registrations with the same legal force and
effect as if executed by Consultant.

 

(g)          Inventions limited as to HIV Modalities. The Parties acknowledge
that the Inventions and the intellectual property otherwise referred to herein
in this Agreement relate to the intellectual property controlled by Enochian,
namely as applied to the area of HIV research and HIV intellectual property.
This Agreement does not otherwise restrict Consultant from researching,
developing, inventing, or otherwise pursuing related technology and intellectual
property that pertains to other modalities other than HIV, and Consultant shall
have no obligation to Enochian or any other party hereto for inventions relating
to such other modalities. In accordance with the foregoing, Enochian is entering
into that certain License Agreement of equal date hereof, and upon which the
Consultant is relying as inducement for entering into this Agreement.

 

4

 

 

9.            Non-Solicitation. The Consultant agrees that during the term of
this Agreement and for a period of one year after the Termination Date, the
Consultant will not encourage or solicit any employee or consultant of the
Company or Enochian to leave the Company or Enochian for any reason.

 

10.          Arbitration, Choice of Law. This Agreement shall be deemed to have
been executed and delivered within the State of California, and the rights and
obligations of the parties hereunder shall be construed and enforced in
accordance with, and governed by, the laws of the State of California without
regard to principles of conflict of laws. In the event of a dispute, the parties
agree to arbitrate all claims related to this Agreement before a single
arbitrator in Miami-Dade County, Florida under the Rules of the American
Arbitration Association.

 

11.          Severability. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or applications and to this end, the provisions of this Agreement are
declared to be severable.

 

12.          Advice of Counsel. In entering into this Agreement, the parties
recognize that this Agreement is a legally binding contract and acknowledge and
agree that each party has had the opportunity to consult with legal counsel of
its choice.

 

13.          Entire Agreement. This Agreement, the License Agreement, and the
Non-Disclosure and Confidentiality Agreement, together with all schedules and
Exhibits made a part hereof and thereof constitute and contain the entire
agreement and final understanding between the parties covering the services to
be provided by the Consultant. It is intended by the parties as a complete and
exclusive statement of the terms of their agreement, and they supersede all
prior negotiations and agreements, proposed or otherwise, whether written or
oral, between the parties concerning Consulting Services and the Milestones. Any
representation, promise or agreement not specifically included in this Agreement
shall not be binding upon or enforceable against either party. This Agreement
may be modified only with a written instrument duly executed by each of the
parties. No person has any authority to make any representation or promise on
behalf of any of the parties not set forth herein and this Agreement has not
been executed in reliance upon any representations or promises except those
contained herein.

 

14.          No Assignment. The Consultant shall not assign either in whole or
in part any of the Consultant’s duties or responsibilities hereunder without the
written consent of the Company, and any attempt of assignment transfer or
delegation without such consent shall be void.

 

15.          Written Reports. The Consultant, when directed, shall provide
written reports to Company’s Chief Executive Officer with respect to the
Consulting Services rendered hereunder.

 

5

 

 

16.          Headings. Headings are used only for ease of reference and are not
controlling.

 

6

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

DANDRIT BIOTECH USA, INC.:

 



By /s/ Eric Leire Name: Dr. Eric Leire Title: Chief Executive Officer

 

Notice Address:

 

Stumpedyssevej 17

2970 Hørsholm, Denmark

 

Email:       epl@dandrit.com

With a copy to:     
clayton.parker@klgates.com

 

ENOCHIAN BIOPHARMA, INC.:

 



By /s/ Eric Leire Name: Title:

 

Notice Address:

5901 W. Olympic Blvd., Suite 419

Los Angeles, CA 90036

 

Email:

With a copy to:

CONSULTANT:

 

/s/ Carl Sandler

Carl Sandler

 

Notice Address:

 

330 East 33rd Street, 3A

New York, NY 10016

 

Email:   carlforest@gmail.com

With a copy to:



 



Signature Page to the Consulting Agreement

 

 